       Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 1 of 17




 1 Scott R. Raber (SBN 194924)
   scott.raber@rimonlaw.com
 2 Matthew H. Poppe (SBN 177854)
   matthew.poppe@rimonlaw.com
 3
   RIMON, P.C.
 4 800 Oak Grove Avenue, Suite 250
   Menlo Park, CA 94025
 5 Telephone: 415.693.9208
   Attorneys for Defendant
 6 SIMON LANCASTER

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN FRANCISCO DIVISION
11

12
      APPLE INC., a California corporation,                   CASE NO.: 3:21-cv-01707-EMC
13
                                                              DEFENDANT SIMON LANCASTER’S
14                             Plaintiff,                     ANSWER TO PLAINTIFF’S
                 v.                                           COMPLAINT
15

16    SIMON LANCASTER, an individual,                         DEMAND FOR JURY TRIAL

17                                                            Hon. Edward M. Chen
                               Defendant.
18

19          Defendant Simon Lancaster (“Lancaster”), by and through his attorneys, hereby responds

20 to the factual allegations contained in the Complaint filed by Apple Inc. (“Apple”) as follows:

21                                            INTRODUCTION

22          1.        Paragraph 1 of the Complaint contains conclusions of law to which no response is

23 required. To the extent a response is required, Lancaster admits that the Complaint purports to

24 assert claims for trade secret misappropriation and breach of contract against Lancaster. Except as

25 so admitted, Lancaster denies the allegations of Paragraph 1 of the Complaint.

26          2.        Lancaster admits that he was employed by Apple for over eleven years, but denies

27 that he abused his position and trust within the company, systematically disseminated Apple’s

28 trade secret information, or improperly used his seniority to gain access to internal meetings and
                                                          1
                                              ANSWER TO COMPLAINT
                                Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 2 of 17




 1 documents. To the contrary, during his time at Apple, Lancaster worked on over fifteen products

 2 and was a named inventor on at least forty patents. Lancaster was well known and respected at

 3 Apple for his contributions to manufacturing and product design; frequently volunteered to help

 4 with recruiting, university relations, student summer camps and interviewing efforts; and

 5 mentored and supervised eleven interns, most of whom Apple ultimately hired. Lancaster admits

 6 that he communicated with a reporter covering technology issues regarding Apple products and

 7 workplace issues he considered to be of public concern – namely, alleged corruption within

 8 Apple’s supply chain and among Apple’s supply chain managers. Lancaster lacks sufficient

 9 knowledge or information to admit or deny the allegations contained in Paragraph 2 of the
10 Complaint that he was a “source” for unspecified “articles” published by the reporter, and denies

11 those allegations of Paragraph 2 on that basis. Lancaster admits that he requested that the reporter

12 publish stories favorable to a start-up in which Lancaster had invested, but denies that such

13 requests were in exchange for any information discussed with the reporter or had any relationship

14 to Apple confidential information. Lancaster denies the allegations of Paragraph 2 insofar as they

15 state legal conclusions to which no response is required. Lancaster otherwise denies the remaining

16 allegations contained in Paragraph 2 of the Complaint.

17          3.     Lancaster admits that he communicated with the technology reporter regarding
18 Apple products after he announced his resignation from Apple. Lancaster denies the allegations of

19 Paragraph 3 insofar as they state legal conclusions to which no response is required. Except as

20 specifically admitted, Lancaster denies the remaining allegations contained in Paragraph 3 of the

21 Complaint.

22          4.     Lancaster lacks sufficient knowledge or information to admit or deny the
23 allegations in Paragraph 4 of the Complaint concerning the work or morale of other employees at

24 Apple; any purported “surprise” and “delight” of Apple’s customers; and whether Apple “guards

25 closely” information concerning unreleased hardware products, unannounced feature changes to

26 existing hardware products, or future product announcements, and denies those allegations of

27 Paragraph 4 of the Complaint on that basis. Lancaster denies the remaining allegations contained

28 in Paragraph 4 of the Complaint, and denies the allegations of Paragraph 4 insofar as they state
                                                        2
                                            ANSWER TO COMPLAINT
                              Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 3 of 17




 1 legal conclusions to which no response is required.

 2          5.     Lancaster denies the allegations in Paragraph 5 of the Complaint concerning

 3 Apple’s competitors on the ground that he lacks sufficient knowledge or information to admit or

 4 deny those allegations. Lancaster denies the remaining allegations in Paragraph 5 of the

 5 Complaint.

 6          6.     Lancaster lacks sufficient knowledge or information to admit or deny the

 7 allegations in Paragraph 6 of the Complaint regarding Apple’s alleged forensic review of devices

 8 or investigation, and on that basis denies those allegations. Lancaster admits that he communicated

 9 with a technology reporter regarding many issues, including Apple products, using Apple-owned
10 devices, before and after he submitted his resignation letter to Apple. Lancaster admits that he met

11 with the reporter in person, including for reasons that had nothing to do with Apple. Lancaster

12 denies the remaining allegations contained in Paragraph 6 of the Complaint, and otherwise denies

13 the allegations contained in Paragraph 6 of the Complaint to the extent they contain legal

14 conclusions to which no response is required.

15          7.     Lancaster admits that after he resigned his employment with Apple, he began
16 working at a company that served as a vendor for Apple. Lancaster denies that any conduct by him

17 has created any harm or damage to Apple, and specifically denies that he ever used any Apple

18 information either for the benefit of his new employer or in connection with his subsequent

19 employment. Lancaster denies sufficient knowledge or information concerning the existence or

20 terms of any vendor services agreement, or downloads that allegedly occurred on his last day of

21 employment, and on that basis denies those allegations contained in Paragraph 7 of the Complaint.

22 Lancaster otherwise denies the remaining allegations contained in Paragraph 7 of the Complaint.

23          8.     Paragraph 8 of the Complaint contains conclusions of law to which no response is
24 required. To the extent a response is required, Lancaster admits that the Complaint purports to

25 assert claims for trade secret misappropriation and breach of contract against Lancaster. Except as

26 so admitted, Lancaster denies the allegations of Paragraph 8 of the Complaint, and specifically

27 denies that the Complaint, which was filed over sixteen months after Lancaster resigned his

28 employment, without any forewarning by Apple, merits the issuance of injunctive relief.
                                                        3
                                            ANSWER TO COMPLAINT
                              Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 4 of 17




 1                                             THE PARTIES

 2          9.     Lancaster admits, on information and belief, that Apple is a corporation organized

 3 and existing under the laws of the State of California, with its principal place of business located

 4 in Cupertino, California.

 5          10.    Lancaster denies the allegations contained in Paragraph 10 of the Complaint.

 6                                    JURISDICTION AND VENUE

 7          11.    The allegations in this paragraph contain legal conclusions to which no response is

 8 required, but Lancaster does not deny that the Court has jurisdiction over the claims asserted in

 9 this action.
10          12.    The allegations in this paragraph contain legal conclusions to which no response is
11 required, but Lancaster does not deny that that this action is properly venued in the Northern

12 District of California.

13                                   INTRADISTRICT ASSIGNMENT

14          13.    Lancaster admits that Apple’s corporate headquarters is located in Santa Clara

15 County, California. Lancaster denies the remaining factual allegations pled by Apple in Paragraph

16 13 of the Complaint. The remaining allegations in Paragraph 13 of the Complaint state legal

17 conclusions, to which no response is required, but Lancaster does not contest the assignment of

18 this matter to the San Jose Division.

19                               APPLE’S TRADE SECRET INFORMATION

20          14.    Lancaster admits that Apple is engaged in the development of new computer

21 hardware and software. Lancaster denies the remaining allegations in Paragraph 14 of the

22 Complaint on the ground that he lacks sufficient knowledge or information to admit or deny them.

23          15.    Lancaster denies the allegations contained in Paragraph 15 of the Complaint on the

24 ground that he lacks sufficient knowledge or information to admit or deny these allegations, all of

25 which relate to Apple’s own conduct.

26          16.    Lancaster denies the allegations contained in Paragraph 16 of the Complaint on the

27 ground that he lacks sufficient knowledge or information to admit or deny these allegations, all of

28 which relate to Apple’s own conduct. Lancaster further denies that he has ever improperly
                                                         4
                                             ANSWER TO COMPLAINT
                               Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 5 of 17




 1 disclosed or misappropriated any schematics, software code, project plans, algorithms, or

 2 hardware.

 3          17.    Lancaster denies the allegations contained in Paragraph 17 of the Complaint on the

 4 ground that he lacks sufficient knowledge or information to admit or deny these allegations, all of

 5 which relate to Apple’s own conduct or the hypothetical conduct of its competitors.

 6          18.    Lancaster admits that Apple possesses information about unannounced products

 7 and updated generations of existing products that it is developing and may release. Lancaster lacks

 8 sufficient knowledge or information to admit or deny the remaining allegations of Paragraph 18 of

 9 the Complaint, and denies them on that basis.
10          19.    Lancaster denies the allegations contained in Paragraph 19 of the Complaint on the
11 ground that he lacks sufficient knowledge or information to admit or deny these allegations, all of

12 which relate to Apple’s own conduct or the hypothetical conduct of its competitors.

13          20.    Lancaster admits that Apple undertakes advertising and promotional activities with
14 respect to new products. Lancaster lacks sufficient knowledge or information to admit or deny the

15 remaining allegations contained in Paragraph 20 of the Complaint, and denies them on that basis.

16          21.    Lancaster denies the allegations contained in Paragraph 21 of the Complaint.
17           APPLE’S REASONABLE MEASURES TO PROTECT ITS TRADE SECRET SAI

18          22.    Lancaster admits, upon information and belief, that Apple maintains physical

19 security in its buildings, and has written agreements with employees related to the use of

20 confidential information. Lancaster denies the remaining allegations in Paragraph 22 of the

21 Complaint on the ground that he lacks sufficient knowledge or information to admit or deny them.

22          23.    Lancaster admits that he signed a copy of the IPA on May 6, 2008, which is

23 attached as Exhibit A to the Complaint. Lancaster lacks sufficient knowledge or information

24 regarding the allegations in Paragraph 23 regarding Apple’s practices with respect to other

25 employees when hired, and denies them on that basis.

26          24.    Lancaster denies the allegations in Paragraph 24 of the Complaint on the ground

27 that they state legal conclusions to which no response is required and/or that the document

28 attached as Exhibit A speaks for itself.
                                                        5
                                            ANSWER TO COMPLAINT
                              Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 6 of 17




 1          25.    Lancaster denies the allegations in Paragraph 25 of the Complaint on the ground

 2 that they state legal conclusions to which no response is required and/or that the document

 3 attached as Exhibit A speaks for itself.

 4          26.    Lancaster admits that Apple has a process for “disclosing” employees in connection

 5 with work on some confidential projects at Apple. Lancaster denies the remaining allegations in

 6 Paragraph 26 of the Complaint on the ground that he lacks sufficient knowledge or information to

 7 admit or deny the allegations. Lancaster further denies the allegations contained in Paragraph 26

 8 of the Complaint insofar as they state legal conclusions to which no response is required.

 9          27.    Lancaster admits that Apple has conducted trainings concerning the treatment of
10 Apple confidential information. Lancaster denies the remaining allegations concerning the

11 “Business Conduct” course in Paragraph 27, including their substance and frequency, on the

12 ground that he lacks sufficient knowledge or information to admit or deny these allegations.

13          28.    Lancaster admits that Apple developed internal security trainings for some of the
14 projects on which Lancaster worked and, on information and belief, admits that such instruction

15 concerned the use, handling, and disclosure of information Apple considered to be confidential in

16 connection with those projects. Lancaster lacks sufficient knowledge or information to admit or

17 deny the remaining allegations contained in Paragraph 28 of the Complaint and denies them on

18 that basis. Lancaster further denies the allegations contained in Paragraph 28 insofar as they state

19 legal conclusions to which no response is required.

20          29.    Lancaster denies the allegations in Paragraph 29 of the Complaint relating to
21 Apple’s contractors and vendors on the ground that he lacks sufficient knowledge or information

22 to admit or deny these allegations.

23          30.    Lancaster lacks sufficient knowledge or information concerning to admit or deny
24 the allegations contained in Paragraph 30 of the Complaint and on that basis denies them.

25          31.    Lancaster lacks sufficient knowledge or information to admit or deny the
26 allegations contained in Paragraph 31 of the Complaint and on that basis denies them.

27          32.    Lancaster admits that Apple uses locks, security cameras, guards, and other
28 measures to control access to its physical facilities, and admits that Apple issues keycards to
                                                         6
                                             ANSWER TO COMPLAINT
                               Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 7 of 17




 1 employees that include photographs. Lancaster denies the remaining allegations in Paragraph 32

 2 of the Complaint on the ground that he lacks sufficient knowledge or information on which to

 3 admit or deny the allegations.

 4          33.    Lancaster denies the allegations relating to Apple’s security measures and the

 5 availability of confidential Apple information to the public or competitors in Paragraph 33 on the

 6 ground that he lacks sufficient knowledge or information to admit or deny the allegations and/or

 7 on the ground that they state a legal conclusion to which no response is required. Lancaster

 8 otherwise denies the remaining allegations in Paragraph 33 of the Complaint.

 9          34.    Lancaster denies the allegations in Paragraph 34 of the Complaint on the ground
10 that they state a legal conclusion to which no response is required and/or on the ground that he

11 lacks sufficient knowledge or information to admit or deny these allegations.

12                LANCASTER MISAPPROPRIATES APPLE’S TRADE SECRETS

13                         IN AN EFFORT TO OBTAIN PERSONAL GAIN

14          35.    Lancaster admits the allegations contained in Paragraph 35 of the Complaint.

15          36.    Lancaster admits that he exchanged messages and communicated with a reporter in

16 November 2018. Lancaster denies the remaining allegations contained in Paragraph 36 of the

17 Complaint.

18          37.    Lancaster admits that he communicated with the reporter via direct messenger

19 applications during late 2018 and 2019, but otherwise denies the allegations contained in

20 Paragraph 37 of the Complaint.

21          38.    Lancaster denies the allegations contained in Paragraph 38 of the Complaint insofar

22 as the alleged communications with the reporter are taken out of context, and are apparently

23 offered to suggest improper conduct or motives by Lancaster with respect to confidential Apple

24 information. Lancaster admits that in Spring 2019, he read a published report regarding a rumored

25 new product from Apple, about which Lancaster had no knowledge or involvement whatsoever,

26 that appeared to be similar to a product being developed by a startup that Lancaster was then

27 advising, and admits that he communicated about that public reporting with the reporter. Lancaster

28 further avers that he had been advising the startup with his Apple superiors’ ongoing knowledge
                                                        7
                                            ANSWER TO COMPLAINT
                              Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 8 of 17




 1 and consent, and that the startup’s product and technology had no relationship to Lancaster’s

 2 responsibilities at Apple or to information Lancaster had received as an Apple employee. Except

 3 as otherwise admitted herein, Lancaster denies the allegations contained in Paragraph 38 of the

 4 Complaint.

 5          39.    Lancaster lacks sufficient knowledge or information to either admit or deny the

 6 allegation in Paragraph 39 of the Complaint concerning Lancaster’s alleged communication to a

 7 third party, and on that basis denies the allegation. Lancaster denies that the reporter agreed to

 8 publish anything in exchange for Apple trade secrets, and otherwise denies the remaining

 9 allegations contained in Paragraph 39 of the Complaint.
10          40.    Lancaster admits that he met socially with the reporter on or about September 3,
11 2019 in person. Lancaster denies the remaining allegations contained in Paragraph 40 of the

12 Complaint. Lancaster further denies the allegations of Paragraph 40 insofar as they state legal

13 conclusions to which no response is required.

14          41.    Lancaster denies the allegations of Paragraph 41 of the Complaint related to “trade
15 secret SAI” and future Apple hardware products on the ground that the allegations contain legal

16 conclusions to which no response is required. Lancaster otherwise lacks sufficient knowledge or

17 information regarding the messages allegedly sent on October 7, 2019.

18          42.    Lancaster admits that in October 2019 he proposed writing a story to the reporter
19 about his departure from Apple. Lancaster otherwise denies the factual allegations contained in

20 Paragraph 42 of the Complaint on the ground that he lacks sufficient knowledge or information on

21 which to admit or deny the allegations.

22          43.    Lancaster admits that he provided a photograph of only the first page of Apple’s
23 standard template Master Development and Supply Agreement (MDSA) to the reporter; never

24 provided the remainder of the document to the reporter; and is informed and believes that such

25 document was readily available online, in its entirety, through publicly available filings. Lancaster

26 denies the remaining allegations contained in Paragraph 43 of the Complaint on the ground that he

27 lacks sufficient knowledge or information on which to deny the allegations and/or on the ground

28 that these allegations contain legal conclusions to which no response is required.
                                                         8
                                             ANSWER TO COMPLAINT
                               Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 9 of 17




 1          44.     Lancaster lacks sufficient knowledge or information to either admit or deny the

 2 allegations in Paragraph 44 of the Complaint and on that basis denies them. Lancaster further

 3 denies the allegations contained in Paragraph 44 of the Complaint insofar as they state a legal

 4 conclusion to which no response is required.

 5          45.     Lancaster admits that he submitted his resignation to Apple on October 15, 2019.

 6 Lancaster denies the remaining allegations of Paragraph 45 because they state legal conclusions to

 7 which no response is required. Lancaster otherwise denies the allegations contained in Paragraph

 8 45 of the Complaint.

 9          46.     Lancaster lacks sufficient knowledge or information to either admit or deny the
10 allegations in Paragraph 46 of the Complaint regarding alleged messages sent to or from

11 Lancaster. Lancaster denies that he sent or provided any confidential information or documents in

12 connection with such an exchange. Lancaster further denies the allegations contained in Paragraph

13 46 insofar as they state a legal conclusion to which no response is required.

14          47.     Lancaster lacks sufficient knowledge or information to either admit or deny the
15 allegations contained in Paragraph 47 of the Complaint and on that basis denies the allegations.

16          48.     Lancaster admits that he attended a large company event at Apple headquarters in
17 October 2019, after receiving an email invitation from his employer to attend the meeting, and that

18 Apple scanned his identification badge and granted him access to the meeting, without any

19 suggestion whatsoever that his attendance was not, or would not be permitted. Except as expressly

20 admitted, Lancaster otherwise denies the allegations contained in Paragraph 48 of the Complaint.

21          49.     Lancaster admits that during the large company meeting in October, a superior
22 texted him and asked him to leave the event, at which point he immediately left. Lancaster

23 otherwise denies the allegations contained in Paragraph 49 of the Complaint.

24          50.     Lancaster denies the allegations contained in Paragraph 50 of the Complaint.
25          51.     Lancaster lacks sufficient knowledge or information to admit or deny the allegation
26 in Paragraph 51 of the Complaint that he requested Apple grant him access to “additional”

27 confidential information on October 24, 2019, and denies the allegation on that basis. Lancaster

28 states that he continued to perform his regular duties until the day of his departure, and therefore
                                                         9
                                             ANSWER TO COMPLAINT
                               Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 10 of 17




 1 denies the allegation in Paragraph 51 of the Complaint that Lancaster had no business reason to

 2 request access to confidential project information after he had given notice of his resignation.

 3 Lancaster denies that he requested access to download any confidential Apple documents to send

 4 to the reporter or anyone else, and denies that he sent such confidential information to anyone else.

 5 Lancaster denies the remaining allegations of Paragraph 51 of the Complaint on the ground insofar

 6 as they contain legal conclusions to which no response is required.

 7          52.    Lancaster admits that his final day of employment at Apple was November 1, 2019,

 8 and that late in the evening of November 1, 2019 he logged on to Apple’s system to send farewell

 9 emails to his colleagues. Lancaster denies that he downloaded confidential information to assist
10 his new employer. Lancaster lacks knowledge or information sufficient to deny the remaining

11 allegations contained in Paragraph 52 of the Complaint and on that basis denies them.

12          53.    Lancaster admits that after his employment with Apple ended, he communicated
13 with the reporter via a direct messaging application and acknowledged the reporter’s publication

14 of an article. Lancaster denies the remaining allegations contained in Paragraph 53 of the

15 Complaint on the ground that he lacks sufficient knowledge or information to admit or deny them

16 and/or on the ground that they state legal conclusions to which no response is required.

17            LANCASTER REMAINS AN ONGOING THREAT OF MISAPPROPRIATION

18          54.    Lancaster lacks sufficient knowledge or information to either admit or deny the

19 allegations in Paragraph 54 of the Complaint as to Apple’s ongoing forensic investigation and any

20 resources Apple has expended, and on that basis denies those allegations. Lancaster denies the

21 remaining allegations contained in Paragraph 54 of the Complaint.

22          55.    Lancaster denies the allegations contained in Paragraph 55 of the Complaint.

23          56.    Lancaster lacks sufficient knowledge or information to either admit or deny the

24 allegations in Paragraph 56 of the Complaint concerning Apple’s development of the alleged

25 confidential material, and on that basis denies those allegations. Lancaster denies the remaining

26 allegations in Paragraph 56 on the ground that they state a legal conclusion to which no response

27 is required, and otherwise denies the allegations contained in Paragraphs 56 of the Complaint.

28          57.    Lancaster admits that at the time Apple filed its Complaint, Lancaster worked for a
                                                       10
                                            ANSWER TO COMPLAINT
                              Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 11 of 17




 1 company that had a vendor service agreement with Apple, but that he is no longer so employed.

 2 Lancaster denies the remaining allegations in Paragraph 57 on the ground that he lacks sufficient

 3 knowledge or information on which to admit or deny these allegations and/or on the grounds that

 4 they state legal conclusions to which no response is required.

 5         58.     Paragraph 58 of the Complaint contains conclusions of law to which no response is

 6 required. To the extent a response is required, Lancaster admits that the Complaint purports to

 7 seek the return of Apple confidential material. Except as so admitted, Lancaster denies the

 8 allegations of Paragraph 58 of the Complaint.

 9                                    FIRST CAUSE OF ACTION
10                              Violation of Defense of Trade Secret Act

11         59.     In response to Paragraph 59 of the Complaint, Lancaster incorporates his responses

12 to Paragraphs 1 to 58 above.

13         60.     Lancaster denies the allegations in this paragraph, including on the ground that they

14 are legal conclusions to which no response is required.

15         61.     Lancaster denies the allegations in this paragraph, including on the ground that they

16 are legal conclusions to which no response is required.

17         62.     Lancaster denies the allegations in this paragraph, including on the ground that they

18 are legal conclusions to which no response is required.

19         63.     Lancaster denies the allegations in this paragraph, including on the ground that they

20 are legal conclusions to which no response is required.

21         64.     Lancaster denies the allegations in this paragraph, including on the ground that they

22 are legal conclusions to which no response is required.

23         65.     Lancaster denies the allegations in this paragraph, including on the ground that they

24 are legal conclusions to which no response is required.

25         66.     Lancaster denies the allegations in this paragraph, including on the ground that they

26 are legal conclusions to which no response is required.

27         67.     Lancaster denies the allegations in this paragraph, including on the ground that they

28 are legal conclusions to which no response is required.
                                                       11
                                            ANSWER TO COMPLAINT
                              Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 12 of 17




 1         68.      Lancaster denies the allegations in this paragraph, including on the ground that they

 2 are legal conclusions to which no response is required..

 3         69.      Lancaster denies the allegations in this paragraph, including on the ground that they

 4 are legal conclusions to which no response is required.

 5                                       SECOND CAUSE OF ACTION

 6               Violation of California Uniform Trade Secret Act, Cal. Civ. Code § 3426 et seq.

 7         70.      In response to Paragraph 70 of the Complaint, Lancaster incorporates his responses

 8 to Paragraphs 1 to 69 above.

 9         71.      Lancaster denies the allegations in this paragraph, including on the ground that they
10 are legal conclusions to which no response is required.

11         72.      Lancaster denies the allegations in this paragraph, including on the ground that they
12 are legal conclusions to which no response is required.

13         73.      Lancaster denies the allegations in this paragraph, including on the ground that they
14 are legal conclusions to which no response is required.

15         74.      Lancaster denies the allegations in this paragraph, including on the ground that they
16 are legal conclusions to which no response is required.

17         75.      Lancaster denies the allegations in this paragraph, including on the ground that they
18 are legal conclusions to which no response is required.

19         76.      Lancaster denies the allegations in this paragraph, including on the ground that they
20 are legal conclusions to which no response is required.

21         77.      Lancaster denies the allegations in this paragraph, including on the ground that they
22 are legal conclusions to which no response is required.

23         78.      Lancaster denies the allegations in this paragraph, including on the ground that they
24 are legal conclusions to which no response is required.

25         79.      Lancaster denies the allegations in this paragraph, including on the ground that they
26 are legal conclusions to which no response is required.

27         80.      Lancaster denies the allegations in this paragraph, including on the ground that they
28 are legal conclusions to which no response is required.
                                                        12
                                             ANSWER TO COMPLAINT
                               Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 13 of 17




 1                                        THIRD CAUSE OF ACTION

 2                                         Breach of Written Contract

 3         81.     In response to Paragraph 81 of the Complaint, Lancaster incorporates his responses

 4 to Paragraphs 1 to 80 above.

 5         82.     Lancaster denies the allegations in this paragraph, including on the ground that they

 6 are legal conclusions to which no response is required.

 7         83.     Lancaster denies the allegations in this paragraph, including on the ground that they

 8 are legal conclusions to which no response is required.

 9         84.     Lancaster denies the allegations in this paragraph, including on the ground that they
10 are legal conclusions to which no response is required.

11         85.     Lancaster denies the allegations in this paragraph, including on the ground that they
12 are legal conclusions to which no response is required.

13         86.     Lancaster denies the allegations in this paragraph, including on the ground that they
14 are legal conclusions to which no response is required.

15         87.     Lancaster denies the allegations in this paragraph, including on the ground that they
16 are legal conclusions to which no response is required.

17         88.     Lancaster denies the allegations in this paragraph, including on the ground that they
18 are legal conclusions to which no response is required.

19         89.     Lancaster denies the allegations in this paragraph, including on the ground that they
20 are legal conclusions to which no response is required.

21         90.     Lancaster denies the allegations in this paragraph, including on the ground that they
22 are legal conclusions to which no response is required.

23         91.     Lancaster denies the allegations in this paragraph, including on the ground that they
24 are legal conclusions to which no response is required.

25         92.     Lancaster denies the allegations in this paragraph, including on the ground that they
26 are legal conclusions to which no response is required.

27         93.     Lancaster denies the allegations in this paragraph, including on the ground that they
28 are legal conclusions to which no response is required.
                                                       13
                                            ANSWER TO COMPLAINT
                              Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 14 of 17




 1                                        AFFIRMATIVE DEFENSES

 2                                    FIRST AFFIRMATIVE DEFENSE

 3                                           (Failure to State a Claim)

 4          94.    The Complaint fails to state facts sufficient to constitute any cause of action.

 5                               SECOND AFFIRMATIVE DEFENSE

 6                                              (Good Faith)

 7          95.    Lancaster acted with both subjective and objective good faith, such that any claim

 8 for relief that Apple may have is barred by law.

 9                                 THIRD AFFIRMATIVE DEFENSE
10                                               (No Injury)
11          96.    Apple’s Complaint and each and every cause of action contained therein is barred
12 in whole or in part because Apple has not been damaged in any sum or sums, or otherwise, or at

13 all, by reason of any act or omission of Lancaster.

14                               FOURTH AFFIRMATIVE DEFENSE
15                                        (No Irreparable Harm)
16          97.    Apple’s Complaint fails to state facts sufficient to state a claim for injunctive relief,
17 including the existence of irreparable harm.

18                                 FIFTH AFFIRMATIVE DEFENSE
19                                      (Adequate Remedy at Law)
20          98.    Apple’s Complaint fails to state facts sufficient to state a claim for recovery of
21 equitable relief because of the existence of an adequate remedy at law.

22                                 SIXTH AFFIRMATIVE DEFENSE
23                                           (Proximate Cause)
24          99.    The Complaint is barred in whole or in part because Apple did not suffer any
25 cognizable damage or other harm as a proximate result of any alleged act or omission of

26 Lancaster.

27

28
                                                       14
                                            ANSWER TO COMPLAINT
                              Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 15 of 17




 1                                SEVENTH AFFIRMATIVE DEFENSE

 2                                          (Failure to Mitigate)

 3          100.     Apple is barred, in whole or in part, from recovering any damages, or any recovery

 4 of damages must be reduced, excused and/or discharged by virtue of Apple’s failure to exercise

 5 reasonable diligence to mitigate its alleged damages.

 6                                 EIGHTH AFFIRMATIVE DEFENSE

 7                                                (Estoppel)

 8          101.     By reason of Apple’s own acts and omissions, Apple is estopped from seeking any

 9 recovery from Lancaster by reason of the allegations set forth in the Complaint.
10                                 NINTH AFFIRMATIVE DEFENSE
11                                                 (Laches)
12          102.     The Complaint and each purported cause of action alleged therein is barred, in
13 whole or in part, by the equitable doctrine of laches.

14                                 TENTH AFFIRMATIVE DEFENSE
15                                            (Unclean Hands)
16          103.     The Complaint and each purported cause of action alleged therein is barred, in
17 whole or in part, by the equitable doctrine of unclean hands.

18                               ELEVENTH AFFIRMATIVE DEFENSE
19                                        (Invalidity of Contract)
20          104.     Apple’s Third Cause of Action for Breach of Written Contract is barred on the
21 ground that the contractual terms allegedly breached by Lancaster are void and unenforceable

22 under California law, either in whole or in part, and either on their face or as applied to Lancaster.

23                             ADDITIONAL AFFIRMATIVE DEFENSES

24          105.     Lancaster presently has insufficient knowledge or information on which to form a

25 belief as to whether he may have additional, as yet unstated, defenses available. Lancaster

26 reserves the right to assert additional defenses in the event that discovery indicates that they would

27 be appropriate.

28
                                                        15
                                             ANSWER TO COMPLAINT
                               Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
      Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 16 of 17




 1                                        PRAYER FOR RELIEF

 2          WHEREFORE, Lancaster prays for judgment in his favor and against Apple as follows:

 3          1.     For judgment dismissing Apple’s Complaint and all claims therein with prejudice

 4 and providing that Apple take nothing by way of the Complaint;

 5          2.     That Lancaster recover his costs of suit herein, including attorneys’ fees; and

 6          3.     For such other and further relief as is just and proper.

 7                                    DEMAND FOR JURY TRIAL

 8          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Lancaster respectfully

 9 demands a trial by jury on all issues so triable.
10
     Dated: May 3, 2021                                      Respectfully submitted,
11
                                                             RIMON, P.C.
12

13
                                                             /s/ Scott R. Raber__________________
14                                                           Scott R. Raber (SBN 194924)
                                                             scott.raber@rimonlaw.com
15                                                           Matthew H. Poppe (SBN 177854)
                                                             matthew.poppe@rimonlaw.com
16                                                           RIMON, P.C.
                                                             800 Oak Grove Avenue, Suite 250
17
                                                             Menlo Park, CA 94025
18                                                           Telephone: 415.693.9208
                                                             Attorneys for Defendant
19                                                           SIMON LANCASTER
20

21

22

23

24

25

26

27

28
                                                        16
                                             ANSWER TO COMPLAINT
                               Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
       Case 3:21-cv-01707-EMC Document 17 Filed 05/03/21 Page 17 of 17




 1                                    CERTIFICATE OF SERVICE

 2
             I hereby certify that on May 3, 2021 the within document was filed with the Clerk of the
 3
     Court using CM/ECF, which will send notification of the filing to all attorneys of record in this
 4
     case.
 5

 6

 7
                                                             /s/ Scott R. Raber
 8
                                                             Scott R. Raber
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        17
                                             ANSWER TO COMPLAINT
                               Apple Inc. v. Lancaster, Case No. 3:21-CV-01707-EMC
